DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 7/27/2022, with respect to the rejection of claims 32, and 42-46 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. However upon further search new references of Varatharaajan (US PGPUB 2020/0119785 A1) and Kim (US PGPUB 2016/0344463 A1) and Orhan (US Patent 10,594,383 B1), and Ihalalinen (US PGPUB 2021/0399777 A1), are found which potentially reads on the pending claims as being explained below. 
Applicant arguments with respect to 35 U.S.C 112(b) rejection have been fully considered and are persuasive in view of amendments hence said rejection is withdrawn.

Claim Objections
Claim 37, is objected to because of the following informalities:  In claim 37, line 2, “should be” should be remove from the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-36, 38-43, and 45, is/are rejected under 35 U.S.C. 103 as being unpatentable over Varatharaajan (US PGPUB 2020/0119785 A1, hereinafter Varath) and further in view of Kim (US PGPUB 2016/0344463 A1).

As per claim 32, Varath discloses a method for adjusting beam gain in a radio network node (Varath, Fig. 4:2000 and Fig. 5:100, and paragraphs 29, 81 and 127) comprising a plurality of antenna elements (Varath, paragraphs 24, 29 and 112, discloses  The base station includes an antenna array 2020 having a plurality of antennas or antenna elements), the radio network node being configured with a codebook (Varath, Fig. 4:2080 and Fig. 5:120, and paragraphs 29 and 81, discloses codebook) comprising a plurality of predetermined precoding matrices (Varath, paragraphs 25, 81, 126 and 168, discloses The PMI and the RI are used to determine the precoding matrix from a predefined set of matrices Ω called ‘codebook’ 2080.), the method comprising: 
determining a direction from the radio network node to a target wireless device (Varath, paragraph 29, 43, 112 and 122, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction) and determining a configured beam gain value in the determined direction (Varath, paragraph 29, 81, 127 and 212, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction); 
adapting one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix in which the beam gain is maximal in the determined direction (Varath, Fig. 4:2040, precoder and Fig. 5:112:130, and paragraphs 81, 125 and 278, discloses achieve a desired gain in a certain direction, and further please note here precoder F corresponds to an adapted matrix which is being generated from the codebook i.e. (Fig. 4:2080 and Fig. 5:120:130)); and
applying the adapted precoding matrix to signals output to the plurality of antenna elements for transmission to the target wireless device (Varath, Fig. 5:150:154, and paragraph 122 and 124, discloses The precoder 112 is configured to apply a set of beamforming weights to the 3D-antenna array 150 so as to form one or more beams 154 with the 3D-antenna array 150. The one or more beams 154 point in directions of interest which may be referred to as a direction along which a main lobe of the 3D-antenna array 150 extends).
Although Varath discloses adapting one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix in which the beam gain is maximal in the determined direction, as being explained above however does not explicitly disclose generate an adapted precoding matrix in which the beam gain is maximal in the determined direction and equal to or less than (the) configured beam gain value;
Kim discloses generate an adapted precoding matrix in which the beam gain is maximal in the determined direction and equal to or less than (the) configured beam gain value (Kim, paragraphs 7-9 and 11, discloses the base station determining the effective range of the analog beam may set a minimum gain to be necessarily obtained through the analog beam and may determine a range of angles at which a gain of a transmission through the analog beam becomes equal to or greater than the set minimum gain);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varath teachings by providing a precoding matrix with a specific beam gain to the base station of Varath, as taught by Kim.
The motivation would be to provide an improved communication system with a desired beamforming gain (paragraph 18), as taught by Kim.

As per claim 33, Varath in view of Kim further discloses the method of claim 32, wherein adapting one or more of the plurality of predetermined precoding matrices comprises applying respective weights to each of a subset of the plurality of predetermined precoding matrices (Varath, paragraphs 43, 50 and 81, discloses codebook table includes a plurality of sets of beamforming weights for a plurality of directions, using information relating to the layout of the 3D-antenna array.) and combining the subset of weighted predetermined precoding matrices to obtain the adapted precoding matrix (Varath, paragraphs 122, 186, and 202), wherein the respective weights and the subset vary as a function of the determined direction and the configured beam gain value (Varath, paragraphs 29, 127, 202 and 212, discloses the element-selection matrices perform power allocation along with selecting antenna elements to form a desired beam pattern or achieve a desired gain in a certain direction,).

As per claim 34, Varath in view of Kim further discloses the method of claim 33, further comprising determining the respective weights to be applied to the subset of predetermined precoding matrices (Varath, paragraphs 29, 43, 81 and 202, discloses the transmitter may be configured to adapt the beamforming weights of the 3D-antenna array by changing only one of the first and the second components and to leave the other component. Alternatively or in addition, the transmitter may be configured to adapt the beamforming weights responsive to a feedback signal that may be received).

As per claim 35, Varath in view of Kim further discloses the method of claim 34, wherein determining the respective weights comprises calculating the respective weights based on one or both of the determined direction and the configured beam gain value (Varath, paragraph 81, discloses The beams point in selected directions (directions of interest), the set of beamforming weights is selected from a codebook so as to form with the 3D-antenna array one or more transmit/receive beams pointing in the directions of interest).

As per claim 36, Varath in view of Kim further discloses the method of claim 35, wherein the respective weights are calculated using an optimization algorithm subject to one or more constraints (Kim, paragraphs 7-9 and 85-86, discloses In order to form a beam toward a boresight, i.e., a direction of a center of a main lobe of a radio wave radiating from an antenna, a steering angle of the beam is set to 0°. Hence, a value of each of elements of weight vectors of an analog precoding matrix becomes 1).

As per claim 38, Varath in view of Kim further discloses the method of claim 36, wherein the one or more constraints comprise a constraint that beam gain is maximal in the determined direction and equal to or less than the configured beam gain value (Kim, paragraphs 7 and 9, discloses base station determining the effective range of the analog beam may set a minimum gain to be necessarily obtained through the analog beam and may determine a range of angles at which a gain of a transmission through the analog beam becomes equal to or greater than the set minimum gain).

As per claim 39, Varath in view of Kim further discloses the method of claim 34, wherein determining the respective weights comprises retrieving the respective weights from a table of predetermined values based on the determined direction and the configured beam gain value (Varath, paragraph 81, discloses The beams point in selected directions (directions of interest), the set of beamforming weights is selected from a codebook).

As per claim 40, Varath in view of Kim further discloses the method of claim 33, wherein combining the subset of weighted predetermined precoding matrices to obtain a weighted combined precoding matrix comprises summing the subset of weighted predetermined precoding matrices (Varath, paragraphs 43, 63-64 and 199, discloses The codebook of the transmitter is configured for selecting the first element-section matrix or for selecting the second-element selection matrix to be combined with the associated steering vector. This may allow to use the element-selection matrix that is more appropriate for the respective beam).

As per claim 41, Varath in view of Kim further discloses the method of claim 33, wherein one or more of the respective weights are complex values (Varath, paragraphs 29 and 39).

As per claim 42, Varath in view of Kim further discloses the method of claim 32, wherein adapting one or more of the plurality of predetermined precoding matrices comprises applying a reduced antenna port mapping in which signals are applied to a subset of the plurality of antenna elements (Varath, paragraphs 62, 202 and  206, discloses an antenna array may be formed by two or more subsets of antenna elements. For some of the beams, it may be sufficient to only use one or more of the subsets of antenna elements whilst not using other subsets).

As per claim 43, Varath in view of Kim further discloses the method of claim 32, wherein determining the configured beam gain value comprises determining the configured beam gain value as a function of one or more radio network performance metrics (Varath, paragraphs 20, 66, 194 and 237, discloses The power-allocation matrices F.sub.P may be decided based on various factors such as a request by the receiver for higher power allocation which may be done, for example, using a PMIP or a power grant, deteriorating channel conditions observed by the transmitter from the CQI feedback and compensation for power-imbalances in the transmitter array.).

As per claim 45, Varath in view of Kim further discloses the method of claim 32, wherein determining the direction from the radio network node to the target wireless device comprises receiving reference signal feedback from the target wireless device (Varath, Fig. 4:5000, and paragraphs 232, discloses CSI-RS).


Claim(s) 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Varatharaajan (US PGPUB 2020/0119785 A1, hereinafter Varath) and further in view of Kim (US PGPUB 2016/0344463 A1) and further in view of Chang (US PGPUB 2020/0267567 A1).

As per claim 44, Varath in view of Kim further discloses the method of claim 43, wherein the one or more radio network performance metrics (Varath, paragraphs 20, 66, 194 and 237) comprise one or more of: 
Varath in view of Kim does not explicitly disclose metrics comprise one or more of: an amount of traffic in a cell defined by the radio network node; an amount of intercell interference experienced in the cell; and an amount of adjacent frequency interference experienced in the cell.
Chang discloses metrics comprise one or more of: an amount of traffic in a cell defined by the radio network node; an amount of intercell interference experienced in the cell; and an amount of adjacent frequency interference experienced in the cell (Chang, paragraph 104, discloses The operating device may receive load information indicating the amount of traffic of a base station. The operating device may determine the issue area, based on the amount of traffic….).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varath in view of Kim teachings by implementing operating device to the system, as taught by Chang.
The motivation would be to increase beamforming efficiency in a wireless communication system (paragraph 10), as taught by Chang.


Claim(s) 46, is/are rejected under 35 U.S.C. 103 as being unpatentable over Varatharaajan (US PGPUB 2020/0119785 A1, hereinafter Varath) and further in view of Kim (US PGPUB 2016/0344463 A1) and further in view of Orhan (US Patent 10,594,383 B1).

As per claim 46, Varath discloses a base station comprising a plurality of antenna elements (Varath, Fig. 4:2000 and Fig. 5:100, and 24, 29 and 112, discloses  The base station includes an antenna array 2020 having a plurality of antennas or antenna elements), the base station being configured with a codebook (Varath, Fig. 4:2080 and Fig. 5:120, and paragraphs 29 and 81, discloses codebook) comprising a plurality of predetermined precoding matrices (Varath, paragraphs 25, 81, 126 and 168, discloses The PMI and the RI are used to determine the precoding matrix from a predefined set of matrices Ω called ‘codebook’ 2080), the base station comprising: 
processing circuitry (Varath, Fig. 4:2000 and Fig. 5:110) configured to: 
determine a direction from the base station to a target wireless device (Varath, paragraph 29, 43, 112 and 122, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction) and determine a configured beam gain value in the determined direction (Varath, paragraph 29, 81, 127 and 212, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction); 
adapt one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix having a beam gain that is maximal in the determined direction (Varath, Fig. 4:2040, precoder and Fig. 5:112:130, and paragraphs 81, 125 and 278, discloses achieve a desired gain in a certain direction, and further please note here precoder F corresponds to an adapted matrix which is being generated from the codebook i.e. (Fig. 4:2080 and Fig. 5:120:130)); and
apply the adapted precoding matrix to signals output to the plurality of antenna elements for transmission to the target wireless device (Varath, Fig. 5:150:154, and paragraph 122 and 124, discloses The precoder 112 is configured to apply a set of beamforming weights to the 3D-antenna array 150 so as to form one or more beams 154 with the 3D-antenna array 150. The one or more beams 154 point in directions of interest which may be referred to as a direction along which a main lobe of the 3D-antenna array 150 extends).
Although Varath discloses adapting one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix having a beam gain that is maximal in the determined direction, as being explained above however does not explicitly disclose generate an adapted precoding matrix having a beam gain that is maximal in the determined direction and equal to or less than (the) configured beam gain value;
Kim discloses generate an adapted precoding matrix having a beam gain that is maximal in the determined direction and equal to or less than (the) configured beam gain value (Kim, paragraphs 7-9 and 11, discloses the base station determining the effective range of the analog beam may set a minimum gain to be necessarily obtained through the analog beam and may determine a range of angles at which a gain of a transmission through the analog beam becomes equal to or greater than the set minimum gain);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varath teachings by providing a precoding matrix with a specific beam gain to the base station of Varath, as taught by Kim.
The motivation would be to provide an improved communication system with a desired beamforming gain (paragraph 18), as taught by Kim.
Varath in view of Kim does not explicitly disclose power supply circuitry configured to supply power to the base station.
Orhan discloses power supply circuitry configured to supply power to the base station (Orhan, Fig. 2:230, and Column 4, lines 38-41, discloses Power tee circuitry 230 may provide both power supply and data connectivity to the base station radio head 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varath in view of Kim teachings by implementing a power tee circuitry to the system, as taught by Orhan.
The motivation would be to provide a communication system with reduced power cost (Column 9, lines 48), as taught by Orhan.


Claim(s) 32, is/are also rejected under 35 U.S.C. 103 as being unpatentable over Varatharaajan (US PGPUB 2020/0119785 A1, hereinafter Varath) and further in view of Ihalalinen (US PGPUB 2021/0399777 A1).

As per claim 32, Varath discloses a method for adjusting beam gain in a radio network node (Varath, Fig. 4:2000 and Fig. 5:100, and paragraphs 29, 81 and 127) comprising a plurality of antenna elements (Varath, paragraphs 24, 29 and 112, discloses  The base station includes an antenna array 2020 having a plurality of antennas or antenna elements), the radio network node being configured with a codebook (Varath, Fig. 4:2080 and Fig. 5:120, and paragraphs 29 and 81, discloses codebook) comprising a plurality of predetermined precoding matrices (Varath, paragraphs 25, 81, 126 and 168, discloses The PMI and the RI are used to determine the precoding matrix from a predefined set of matrices Ω called ‘codebook’ 2080.), the method comprising: 
determining a direction from the radio network node to a target wireless device (Varath, paragraph 29, 43, 112 and 122, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction) and determining a configured beam gain value in the determined direction (Varath, paragraph 29, 81, 127 and 212, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction); 
adapting one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix in which the beam gain is maximal in the determined direction (Varath, Fig. 4:2040, precoder and Fig. 5:112:130, and paragraphs 81, 125 and 278, discloses achieve a desired gain in a certain direction, and further please note here precoder F corresponds to an adapted matrix which is being generated from the codebook i.e. (Fig. 4:2080 and Fig. 5:120:130)); and
applying the adapted precoding matrix to signals output to the plurality of antenna elements for transmission to the target wireless device (Varath, Fig. 5:150:154, and paragraph 122 and 124, discloses The precoder 112 is configured to apply a set of beamforming weights to the 3D-antenna array 150 so as to form one or more beams 154 with the 3D-antenna array 150. The one or more beams 154 point in directions of interest which may be referred to as a direction along which a main lobe of the 3D-antenna array 150 extends).
Although Varath discloses adapting one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix in which the beam gain is maximal in the determined direction, as being explained above however does not explicitly disclose generate an adapted precoding matrix in which the beam gain is maximal in the determined direction and equal to or less than (the) configured beam gain value;
Ihalainen discloses generate an adapted precoding matrix in which the beam gain is maximal in the determined direction and equal to or less than (the) configured beam gain value (Ihalainen, Fig. 4:401-403, and paragraphs 55-58, discloses in block 403, one or more optimal values of the one or more beam parameters defining an optimal beam by maximizing a first optimization parameter defined based on the one or more cumulative distribution functions subject to a pre-defined minimum value of a second optimization parameter);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varath teachings by providing a precoding matrix with a specific beam gain values to the base station of Varath, as taught by Ihalainen.
The motivation would be to provide a communication system with improved performance (paragraph 47), as taught by Ihalainen.


Claim(s) 46, is/are also rejected under 35 U.S.C. 103 as being unpatentable over Varatharaajan (US PGPUB 2020/0119785 A1, hereinafter Varath) and further in view of Ihalalinen (US PGPUB 2021/0399777 A1) and further in view of Orhan (US Patent 10,594,383 B1).

As per claim 46, Varath discloses a base station comprising a plurality of antenna elements (Varath, Fig. 4:2000 and Fig. 5:100, and 24, 29 and 112, discloses  The base station includes an antenna array 2020 having a plurality of antennas or antenna elements), the base station being configured with a codebook (Varath, Fig. 4:2080 and Fig. 5:120, and paragraphs 29 and 81, discloses codebook) comprising a plurality of predetermined precoding matrices (Varath, paragraphs 25, 81, 126 and 168, discloses The PMI and the RI are used to determine the precoding matrix from a predefined set of matrices Ω called ‘codebook’ 2080), the base station comprising: 
processing circuitry (Varath, Fig. 4:2000 and Fig. 5:110) configured to: 
determine a direction from the base station to a target wireless device (Varath, paragraph 29, 43, 112 and 122, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction) and determine a configured beam gain value in the determined direction (Varath, paragraph 29, 81, 127 and 212, discloses The beamforming weights of the array are amplitude gains and phase adjustments that are applied to the signal fed to the antennas (or the signal received from the antennas) to transmit (or obtain) a radiation towards (or from) a particular direction); 
adapt one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix having a beam gain that is maximal in the determined direction (Varath, Fig. 4:2040, precoder and Fig. 5:112:130, and paragraphs 81, 125 and 278, discloses achieve a desired gain in a certain direction, and further please note here precoder F corresponds to an adapted matrix which is being generated from the codebook i.e. (Fig. 4:2080 and Fig. 5:120:130)); and
apply the adapted precoding matrix to signals output to the plurality of antenna elements for transmission to the target wireless device (Varath, Fig. 5:150:154, and paragraph 122 and 124, discloses The precoder 112 is configured to apply a set of beamforming weights to the 3D-antenna array 150 so as to form one or more beams 154 with the 3D-antenna array 150. The one or more beams 154 point in directions of interest which may be referred to as a direction along which a main lobe of the 3D-antenna array 150 extends).
Although Varath discloses adapting one or more of the plurality of predetermined precoding matrices to generate an adapted precoding matrix having a beam gain that is maximal in the determined direction, as being explained above however does not explicitly disclose generate an adapted precoding matrix in which the beam gain is maximal in the determined direction and equal to or less than (the) configured beam gain value;
Ihalainen discloses generate an adapted precoding matrix having a beam gain that is maximal in the determined direction and equal to or less than (the) configured beam gain value (Ihalainen, Fig. 4:401-403, and paragraphs 55-58, discloses in block 403, one or more optimal values of the one or more beam parameters defining an optimal beam by maximizing a first optimization parameter defined based on the one or more cumulative distribution functions subject to a pre-defined minimum value of a second optimization parameter);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varath teachings by providing a precoding matrix with a specific beam gain values to the base station of Varath, as taught by Ihalainen.
The motivation would be to provide a communication system with improved performance (paragraph 47), as taught by Ihalainen.
Varath in view of Kim does not explicitly disclose power supply circuitry configured to supply power to the base station.
Orhan discloses power supply circuitry configured to supply power to the base station (Orhan, Fig. 2:230, and Column 4, lines 38-41, discloses Power tee circuitry 230 may provide both power supply and data connectivity to the base station radio head 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varath in view of Ihalainen teachings by implementing a power tee circuitry to the system, as taught by Orhan.
The motivation would be to provide a communication system with reduced power cost (Column 9, lines 48), as taught by Orhan.


Allowable Subject Matter
Claim 37, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633